Order filed November 13, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00955-CV
                                  ____________

                        DIANA G. OFFORD, Appellant

                                        V.

                  WEST HOUSTON TREES, LTD, Appellee


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 10-DCV-185448


                                    ORDER

      According to information provided to this court, this is an appeal from an
order signed September 23, 2013. A related case was previously filed in the Court
of Appeals for the First District of Texas under case number 01-11-00237-CV,
which arose from the same underlying trial court case.

      It is ORDERED that the appeal docketed under this courts appellate cause
number 14-13-00955-CV is transferred to the Court of Appeals for the First
District of Texas pursuant to Local Rule 1.5. 14th Tex. App. (Houston) Loc. R.
1.5. The Clerk of this Court is directed to transfer all papers filed in the case, and
certify all Orders made, to the Court of Appeals for the First District of Texas.

                                   PER CURIAM




                                          2